Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-2, 6-10 are allowed because the prior art fail to teach the image forming apparatus that is configured to execute an operation in a cleaning mode for cleaning a surface of the rotatable heating member by introducing, to the nip, a recording material on which a predetermined toner image is formed or a recording material on which an image is not formed; and a controller configured (1) to cause said image forming apparatus to execute the operation in the cleaning mode, when the predetermined condition is satisfied in a state in which the selection for the automatic mode is made, (2) to cause said image forming apparatus to execute a first display mode, when the predetermined condition is satisfied in a state in which the selection for the manual mode is made, wherein the first display mode outputs (a) a display prompting execution of the operation in the cleaning mode and (b) a display prompting selecting for the automatic mode or not, and (3) to cause said image forming apparatus to execute a second display mode, when the predetermined condition is satisfied after executing the first display mode in a state in which the selection for the manual mode is made, wherein the second display mode (a) outputs the display prompting execution of the operation in the cleaning mode and (b) does not output the display prompting selecting for the automatic mode or not in combination with remaining limitations of claims 1-2, 6-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Friday, 7:30 AM - 5 PM EST, ALT Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/